Case 19-11148   Doc 2   Filed 10/10/19   Entered 10/10/19 09:17:05   Desc Main
                           Document      Page 1 of 6
Case 19-11148   Doc 2   Filed 10/10/19   Entered 10/10/19 09:17:05   Desc Main
                           Document      Page 2 of 6
Case 19-11148   Doc 2   Filed 10/10/19   Entered 10/10/19 09:17:05   Desc Main
                           Document      Page 3 of 6
Case 19-11148   Doc 2   Filed 10/10/19   Entered 10/10/19 09:17:05   Desc Main
                           Document      Page 4 of 6
Case 19-11148   Doc 2   Filed 10/10/19   Entered 10/10/19 09:17:05   Desc Main
                           Document      Page 5 of 6
Case 19-11148   Doc 2   Filed 10/10/19   Entered 10/10/19 09:17:05   Desc Main
                           Document      Page 6 of 6
